Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 3-16 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claim 1, the prior art does not disclose “…a first link on which a charging downstream port (CDP) interface chip is arranged, wherein when it is detected that an adapter is plugged into the SDP, the processor is connected with the SDP through the first link, and the processor, the CDP interface chip, and the SDP form a CDP to perform reverse charging through the CDP and the adapter, the CDP having a current transmission capability higher than the SDP … a second link different from the first link, wherein the processor is connected with the SDP through the second link to perform forward charging based on an established connection. “ in combination with the remaining limitations of independent claim 1. Dependent claims 3-10 are also allowed.
As per claim 11, the prior art does not disclose “…acquire a total current value in a process of reversely charging a second terminal device through an adapter, the total current value including a reverse charging current value and a value of current consumed by one or more application programs running on the first terminal device; compare the total current value with a rated current value of a battery of the first terminal; and when the total current value is kept higher than the rated current value in a preset time period, decrease the reverse charging current  “ in combination with the remaining limitations of independent claim 1. Dependent claims 12-16 are also allowed.
The examiner found CHADBOURNE et al. (US 2010/0219790 A1, hereinafter CHADBOURNE) and AKEBONO et al. (US 2015/0005976 A1, hereinafter AKEBONO) to be the closest prior art of record.
CHADBOURNE discloses a charging emulator configured to be coupled to an electrical interface, the charging emulator including a control circuit configured to receive information about a peripheral device coupled to the electrical interface and a charger circuit configured to provide power to the electrical interface using the received peripheral device information. In an example, the charging emulator can include a component of a host device including a low-power state, and the charger circuit can be configured to provide power to the electrical interface when the host device is in the low-power state. AKEBONO discloses a power supply switching circuit including a first control signal output unit that outputs a signal exceeding a predetermined potential using a main power supply as a first control signal when a power supply voltage of the main power supply exceeds a predetermined reference voltage, a second control signal output unit that outputs the signal exceeding the predetermined potential using a standby power supply from a battery as a second control signal when a potential of the first control signal does not exceed the predetermined potential, and a power supply output unit that outputs the main power supply when the first control signal exceeds the predetermined potential and outputs the standby power supply when the second control signal exceeds the predetermined potential. However neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859